Citation Nr: 0515309	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  00-03 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than December 10, 
1993, for an award of a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to July 
1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1999 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a 60 percent evaluation for the 
veteran's service-connected low back disorder, effective 
January 22, 1992, and a total rating by reason of individual 
unemployability due to service connected disabilities, 
effective December 10, 1993.  The veteran appealed the 
effective date of the total rating only.  

The veteran testified at a hearing before a member of the 
Board sitting in Washington D. C. in March 2005.  


FINDINGS OF FACT

1.	VA outpatient treatment records show that the veteran was 
treated for his service-connected low back disorder on 
January 22, 1992.  

2.	The veteran submitted a claim for an increased evaluation 
for his service-connected back disorder in May 1992, at which 
time he noted his inability to work.


CONCLUSION OF LAW

The proper effective date for an award of a total rating 
based on individual unemployability due to service connected 
disability is January 22, 1992.  38 U.S.C.A. § 5110(a)(b) 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(o) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

After review of the record, the Board finds that, while the 
RO has not provided the veteran with specific notice that 
complies with the VCAA, the law has been substantively 
followed.  In this regard, it is noted that the RO notified 
the appellant of the requirements necessary to establish his 
claim in the statement of the case and supplemental 
statements of the case.  The appeal has been pending since 
the February 1999 rating decision, which was adjudicated long 
before the enactment of the VCAA.  In addition, the veteran 
submitted a letter in August 2001 wherein he stated that he 
had no further evidence to submit in regard to his claim.  
The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a hearing on appeal, wherein he identified 
VA medical records, which review of the record discloses have 
been obtained.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Moreover, the Board finds that, in light of the outcome of 
this decision, any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

Service connection for lumbosacral strain was first 
established by rating decision dated in November 1957, 
following the veteran's formal application for compensation 
benefits that was received by VA in October 1957.  The 
veteran's evaluation was increased to 20 percent over the 
years and was in effect in June 1987 when an evaluation in 
excess of 20 percent was denied by decision of the Board.  In 
May 1992, the veteran submitted an application for an 
increased rating.  In a second statement, received at the 
same time as the veteran's claim, the veteran detailed his 
recent treatment and indicated that he was unable to work due 
to his low back disorder.  

Following application for an increased evaluation, the RO 
obtained copies of VA outpatient treatment records.  On 
January 22, 1992, the veteran was afforded an X-ray 
evaluation due to complaints of pain over the lumbosacral 
area, with left leg paresthesia.  An MRI evaluation, 
performed at VA in April 1992, showed symmetrical disc bulges 
at L3-L4 and L4-L5 levels and disc herniation at the level of 
T12-L1.  At a hearing conducted at the RO in June 1993, the 
veteran indicated that he was not able to work as a result of 
his low back disorder.  He stated that he had applied with 
the Social Security Administration for total disability 
benefits.  At a hearing before a member of the Board, on 
December 10, 1993, the veteran testified that he was 
unemployable due to his service connected low back disorder.  

A Social Security Administration Administrative Law Judge 
found in November 1993 that the veteran had been disabled for 
Social Security Administration purposes since January 1, 
1991.

By rating decision in February 1999, the RO increased the 
evaluation for his low back disorder to 60 percent, effective 
January 22, 1992.  That rating decision also granted a total 
rating by reason of individual unemployability, effective on 
December 10, 1993, the date of the hearing before the Board.  

The veteran testified at a hearing on appeal in March 2005.  
At that time, he argued that the correspondence received by 
VA in May 1992 was, in fact, a claim for a total rating by 
reason of individual unemployability.  It was noted that he 
had received outpatient treatment from VA in the months 
preceding this claim.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  

(1)	The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services 
hospital.  

(2)	The date of receipt of evidence from a private 
physician when evidence furnished by or on behalf of 
the claimant is within the competence of the physician.  
38 C.F.R. § 3.157(b).  

The veteran received VA outpatient treatment for complaints 
of low back pain with paresthesia of the left leg as early as 
January 22, 1992.  In correspondence received by VA in May 
1992, he indicated that he was unable to work as a result of 
his low back disorder.  The veteran had filed his formal 
claim for benefits in 1957.  As such, his outpatient 
treatment date is sufficient to establish the date of an 
informal claim.  The mere receipt of medical records cannot 
be construed as an informal claim for unemployability 
benefits.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
In this case; however, he did submit correspondence 
indicating that he was unable to work within one year of the 
date of the outpatient treatment report.  Under these 
circumstances, the Board finds that the proper effective date 
is January 22, 1992.  


ORDER

The effective date of the award of a total rating by reason 
of individual unemployability due to service connected 
disabilities is January 22, 1992.  The appeal is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


